NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       AUG 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10100

                 Plaintiff-Appellee,            D.C. No.
                                                1:15-cr-00008-RVM-1
   v.

QIONG LU PUA,                                   MEMORANDUM*

                 Defendant-Appellant.

                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                    Ramona V. Manglona, Chief Judge, Presiding

                             Submitted June 16, 2017**
                                Honolulu, Hawaii

Before: FISHER, PAEZ and NGUYEN, Circuit Judges.

        Qiong Lu Pua appeals a jury conviction for conspiring to arrange the

fraudulent marriages of Norma Nekaifes and Benigno Mettao, both United States

citizens, respectively to Pua’s brother (Zhenqing Lu) and friend (Baoqin Ding),

both immigrants from China. Mettao and Nekaifes testified against Pua. On


        *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
appeal, Pua makes four arguments: (1) the government introduced insufficient

evidence at trial from which to procure a guilty verdict; (2) the base offense level

should have been set by U.S.S.G. § 2L2.2, not § 2L2.1; (3) if § 2L2.1 was applied,

she should have received a three-level reduction because the offense was not for

profit; and (4) the district court abused its discretion by applying a four-level

enhancement because insufficient evidence supported a conclusion that she played

a leadership role in the conspiracy. We affirm.

      First, sufficient evidence supported the jury’s guilty verdict. Although

accomplice testimony is inherently suspect, see United States v. Bernard, 625 F.2d
854, 857 (9th Cir. 1980), that does not mean a jury may not rely on it, especially

when corroborating evidence is offered to support such testimony. Here, even

without Nekaifes’ and Mettao’s testimony, Pua’s significant participation in both

weddings and the circumstances surrounding each was highly suspect. A rational

jury could therefore believe Nekaifes and Mettao despite their admitted past

perjury.

      Second, the district court did not abuse its discretion by sentencing Pua

under U.S.S.G. § 2L2.1. Sentencing courts are given discretion to “determine

which of the referenced guideline sections is most appropriate for the offense

conduct charged in the count of which the defendant was convicted.” U.S.S.G.




                                           2
§ 1B1.2 cmt. n.1. The district court chose the appropriate guideline that fit Pua’s

conduct, as opposed to some of her co-conspirators’ conduct.

      Third, after reviewing the evidence submitted during the sentencing hearing,

the district court concluded Pua “did, in fact, make a statement to law enforcement

that she did receive money” for aiding in the conspiracy. This finding was

supported by the record and was not clearly erroneous. In light of this factual

finding, we need not consider which, if any, of the parties’ interpretations of the

guidelines’ commentary is correct. The district court did not abuse its discretion

by denying a three-level reduction under U.S.S.G. § 2L2.1(b)(1).

      Fourth, the district court did not abuse its discretion by applying a four-level

increase for Pua’s role as a leader of the conspiracy under U.S.S.G. § 3B1.1(a). As

the district court outlined in detail, Pua was the “common connection between all

the conspirators in this case.” The district court properly relied, in part, on

Nekaifes’ and Mettao’s testimony to reach this conclusion. To most reasonable

observers, Pua’s undisputed participation in admittedly fraudulent marriages would

be highly indicative of guilt. The district court neither clearly erred by concluding

she was a leader in the conspiracy, nor abused its discretion in applying the

adjustment.

      AFFIRMED.




                                           3